DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/026,000 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent application in such a way as to be an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the remote scanner" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McClellan et al. (USPGPUB 2020/0401792).
	Regarding claim 1 (AS BEST UNDERSTOOD), McClellan et al. disclose a controlled dispensing system comprising: 
a dispensing fixture (100) having or in communication with a display screen (108); 
a scanning device (110,112,114) communicatively coupled to the dispensing fixture (see Figure 1); and
one or more processors (220) and memory storing one or more programs to be executed by the one or more processors, the one or more programs including instructions for: 
obtaining via the display screen (108) or the remote scanner (112,114) a selection of one or more controlled products requested for dispensing by the dispensing fixture (see “an introduction UI and/or beverages selection UIs” in paragraph [0063]);
updating a user interface on the display screen (400) based on the selection of the one or more controlled products (see Figure 4A); 
determining whether the one or more controlled products meet a purchase limit (see paragraph [0045]) associated with the one or more controlled products for dispensing (see “drunk” in paragraphs [0049] and [0062]); 
obtaining via the scanning device consumer identification information (see Figure 4C);
determining whether the consumer identification information meets an age threshold and/or an identity requirement associated with the one or more controlled products (see paragraph [0035]); and 
in accordance with a determination that (i) the one or more controlled products meet the purchase limit for dispensing (see paragraph [0045]), and (ii) the consumer identification information meets the age threshold and/or the identity requirement (see paragraph [0035]), transmitting a dispensing instruction to the dispensing fixture to dispense the one or more controlled products (see “520” in Figure 5).
	Regarding claim 2, McClellan et al. disclose the controlled dispensing system of claim 1, wherein the one or more programs further include instructions for: 
obtaining authentication information for validating dispensing of the one or more controlled products (see paragraph [0037]); and 
determining validity of the authentication information (see paragraph [0037]); 
wherein transmitting the dispensing instruction is further in accordance with a determination that the authentication information is valid (see Figures 4D-4E).
	Regarding claim 3, McClellan et al. disclose the controlled dispensing system of claim 1, wherein the one or more programs further include instructions for: 
displaying on the user interface a plurality of quantity affordances associated with the one or more respective controlled products (see paragraph [0067]); and 
displaying on the user interface an availability indicator (see Figure 4D) for each of the plurality of quantity affordances, wherein the availability indicator for each of the plurality of quantity affordances (i) is based on respective purchase limit determinations (see paragraph [0051]), and (ii) is updated in accordance with subsequently selected quantity affordances (see paragraphs [0067]-[0068]) and corresponding updated purchase limit determinations (see paragraph [0051]).
	Regarding claim 4, McClellan et al. disclose the controlled dispensing system of claim 3, wherein: 
the respective purchase limit determinations are based on respective comparisons of requested product quantities to quantity limits for requested products (see paragraphs [0044]-[0045]); and 
the quantity limits limit how many products may be dispensed for a particular dispensing operation (see paragraphs [0044]-[0045]).
	Regarding claim 5, McClellan et al. disclose the controlled dispensing system of claim 1, wherein the one or more programs further include instructions for: 
evaluating a risk threshold based on a risk score associated with the consumer identification information (see paragraphs [0039] and [0049]); 
wherein transmitting the dispensing instruction to the dispensing fixture is further in accordance with the risk threshold evaluation (see Figures 4D-4E).
	Regarding claim 6, McClellan et al. disclose the controlled dispensing system of claim 5, wherein the one or more programs further include instructions for: 
updating the risk score associated with the consumer identification information based on the dispensing of the one or more controlled products (see paragraphs [0050]-[0051]).
	Regarding claim 7, McClellan et al. disclose a method, comprising: 
at a controlled dispensing system (100) including a dispensing fixture having or in communication with a display screen (108), a scanning device (110,112,114) communicatively coupled to the dispensing fixture, and one or more processors (220) and memory:
obtaining via the display screen (108) a selection of one or more controlled products requested for dispensing by the dispensing fixture (see “an introduction UI and/or beverages selection UIs” in paragraph [0063]); 
updating a user interface on the display screen (400) based on the selection of the one or more controlled products (see Figure 4A); 
determining whether the one or more controlled products meet a purchase limit (see paragraph [0045]) associated with the one or more controlled products for dispensing (see “drunk” in paragraphs [0049] and [0062]);
obtaining via the scanning device consumer identification information (see Figure 4C); 
determining whether the consumer identification information meets an age threshold and/or an identity requirement associated with the one or more controlled products (see paragraph [0035]); and 
in accordance with a determination that (i) the one or more controlled products meet the purchase limit for dispensing (see paragraph [0045]), and (ii) the consumer identification information meets the age threshold and/or the identity requirement (see paragraph [0035]), transmitting a dispensing instruction to the dispensing fixture to dispense the one or more controlled products (see “520” in Figure 5).
	Regarding claim 8, McClellan et al. disclose the method of claim 7, further comprising:
obtaining authentication information for validating dispensing of the one or more controlled products (see paragraph [0037]); and
determining validity of the authentication information (see paragraph [0037]);
wherein transmitting the dispensing instruction is further in accordance with a determination that the authentication information is valid (see Figures 4D-4E).
	Regarding claim 9, McClellan et al. disclose the method of claim 7, further comprising:
displaying on the user interface a plurality of quantity affordances associated with the one or more respective controlled products (see paragraph [0067]); and
displaying on the user interface an availability indicator (see Figure 4D) for each of the plurality of quantity affordances, wherein the availability indicator for each of the plurality of quantity affordances (i) is based on respective purchase limit determinations (see paragraph [0051]), and (ii) is updated in accordance with subsequently selected quantity affordances (see paragraphs [0067]-[0068]) and corresponding updated purchase limit determinations (see paragraph [0051]).
	Regarding claim 10, McClellan et al. disclose the controlled method of claim 9, wherein:
the respective purchase limit determinations are based on respective comparisons of requested product quantities to quantity limits for requested products (see paragraphs [0044]-[0045]); and
the quantity limits limit how many products may be dispensed for a particular dispensing operation (see paragraphs [0044]-[0045]).
	Regarding claim 11, McClellan et al. disclose the method of claim 7, further comprising:
evaluating a risk threshold based on a risk score associated with the consumer identification information (see paragraphs [0039] and [0049]);
wherein transmitting the dispensing instruction to the dispensing fixture is further in accordance with the risk threshold evaluation (see Figures 4D-4E). 
	Regarding claim 12, McClellan et al. disclose the method of claim 11, further comprising:
updating the risk score associated with the consumer identification information based on the dispensing of the one or more controlled products (see paragraphs [0050]-[0051]).
	Regarding claim 13, McClellan et al. disclose a non-transitory computer readable storage medium (220) storing one or more programs configured for execution by a controlled dispensing system (100), the one or more programs including instructions for:
obtaining via a display screen (108) of the controlled dispensing system a selection of one or more controlled products requested for dispensing by a dispensing fixture of the controlled dispensing system (see “an introduction UI and/or beverages selection UIs” in paragraph [0063]);
updating a user interface (400) on the display screen based on the selection of the one or more controlled products (see Figure 4A);
determining whether the one or more controlled products meet a purchase limit (see paragraph [0045]) associated with the one or more controlled products for dispensing (see “drunk” in paragraphs [0049] and [0062]);
obtaining consumer identification information via a scanning device of the controlled dispensing system (see Figure 4C);
determining whether the consumer identification information meets an age threshold and/or an identity requirement associated with the one or more controlled products (see paragraph [0035]); and
in accordance with a determination that (I) the one or more controlled products meet the purchase limit for dispensing (see paragraph [0045]), and (ii) the consumer identification information meets the age threshold and/or the identity requirement (see paragraph [0035]), transmitting a dispensing instruction to the dispensing fixture to dispense the one or more controlled products (see “520” in Figure 5).
	Regarding claim 14, McClellan et al. disclose the non-transitory computer readable storage medium of claim 13, wherein the one or more programs further include instructions for:
obtaining authentication information for validating dispensing of the one or more controlled products (see paragraph [0037]); and
determining validity of the authentication information (see paragraph [0037]);
wherein transmitting the dispensing instruction is further in accordance with a determination that the authentication information is valid (see Figures 4D-4E).
	Regarding claim 15, McClellan et al. disclose the non-transitory computer readable storage medium of claim 13, wherein the one or more programs further include instructions for:
displaying on the user interface a plurality of quantity affordances associated with the one or more respective controlled products (see paragraph [0067]); and 
displaying on the user interface an availability indicator (see Figure 4D) for each of the plurality of quantity affordances, wherein the availability indicator for each of the plurality of quantity affordances (I) is based on respective purchase limit determinations (see paragraph [0051]), and (ii) is updated in accordance with subsequently selected quantity affordances (see paragraphs [0067]-[0068]) and corresponding updated purchase limit determinations (see paragraph [0051]).
	Regarding claim 16, McClellan et al. disclose the non-transitory computer readable storage medium of claim 15, wherein:
the respective purchase limit determinations are based on respective comparisons of requested product quantities to quantity limits for requested products (see paragraphs [0044]-[0045]); and
the quantity limits limit how many products may be dispensed for a particular dispensing operation (see paragraphs [0044]-[0045]).
	Regarding claim 17, McClellan et al. disclose the non-transitory computer readable storage medium of claim 13, wherein the one or more programs further include instructions for: 
evaluating a risk threshold based on a risk score associated with the consumer identification information (see paragraphs [0039] and [0049]);
wherein transmitting the dispensing instruction to the dispensing fixture is further in accordance with the risk threshold evaluation (see Figures 4D-4E).
	Regarding claim 18, McClellan et al. disclose the non-transitory computer readable storage medium of claim 17, wherein the one or more programs further include instructions for: 
updating the risk score associated with the consumer identification information based on the dispensing of the one or more controlled products (see paragraphs [0050]-[0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
9/24/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655